DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Priority
This application was filed April 12, 2021 and is a continuation of Application 16/695,709, filed November 26, 2019 (issued May 25 2021 as US 11,014,908) which claims the benefit of Provisional Application 62/915,784, filed October 16, 2019 and Provisional Application 62/772,815, filed November 29, 2018.

Application Data Sheet
The Application Data Sheet (ADS) dated April 12, 2021 appears to contain a typographical error in the “Domestic Benefit/National Stage Information” section at pages 7-8.
The reference to Provisional Application 62/915,784 lists an incorrect filing date:

    PNG
    media_image1.png
    186
    1089
    media_image1.png
    Greyscale

The filing date should be 2019-10-16 not 2019-10-19.
Applicant might consider filing a corrected ADS.

Information Disclosure Statement
The IDS dated 12 April 2021 has been received, entered and considered, a copy is included herein.

Status of the Claims
Applicant’s preliminary claim amendment dated 12 April 2021 is acknowledged.
Claims 1-30 were cancelled by the Applicant.
Claims 31-33, 35-36 and 38-43 are rejected.
Claims 34, 37 and 44 are objected to.

Claimed Subject Matter
Present independent claims 31-33 require a crystal comprising the compound (S)-6-(1-((2-amino-6-fluoroquinolin-3-yl)oxy)ethyl)-5-(1H-pyrazol-1-yl)pyridin-2(1H)-one, or a salt or tautomer thereof:

    PNG
    media_image2.png
    485
    887
    media_image2.png
    Greyscale

A genus comprising this compound and the species of this compound were allowed in Application 16/695,709.  See pages 4-7 of the notice of allowance dated 09 September 2020, in the 16/695,709 file record, where the closest prior art and reasons for allowability are detailed.
The present claims are allowable over the prior art for at least the same reasons.
The present application is not allowable at this time since claims are subject to the below non-statutory double patenting rejections.

Claim Objections
Claims 34, 37 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims each require a crystal which has an x-ray diffraction pattern (XRPD) comprising particular peaks.  The claims of the US 11,014,908 patent, cited in the below non-statutory double patenting rejection, either alone or in combination with the prior art, do not provide any reasonable basis to expect that a crystal with the 3-dimensional properties necessary to provide for the listed XRPD peaks could or would be obtained from (S)-6-(1-((2-amino-6-fluoroquinolin-3-yl)oxy)ethyl)-5-(1H-pyrazol-1-yl)pyridin-2(1H)-one.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

[1] Claims 31-33, 35-36, 38-39 and 42-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-25 of U.S. Patent No. 11014908 in view of Morissette (Advanced Drug Delivery Reviews 2004, 56. 275–300). 
The Examined Claims
Independent claims 31-33 are drawn to a crystal comprising the compound (S)-6-(1-((2-amino-6-fluoroquinolin-3-yl)oxy)ethyl)-5-(1H-pyrazol-1-yl)pyridin-2(1H)-one, or a salt or tautomer thereof.
Dependent claims 35-36 are drawn to a pharmaceutical composition comprising the crystal.
Dependent claims 38-39 are drawn to a pharmaceutical composition comprising the crystal and further comprising one or more additional therapeutic agents.
Dependent claims 42-43 are a method of treating sickle cell disease comprising administering the crystal.
The Reference Claims
Reference claims 19-22 are drawn to the compound (S)-6-(1-((2-amino-6-fluoroquinolin-3-yl)oxy)ethyl)-5-(1H-pyrazol-1-yl)pyridin-2(1H)-one, or a salt or tautomer thereof.
Reference claim 23 is drawn to a pharmaceutical composition comprising the compound or a salt or tautomer thereof.
Reference claim 24 is drawn to the reference claim 23 composition further comprising one or more additional therapeutic agents.
Reference claim 25 is drawn to a method of treating sickle cell disease comprising administering the compound or a salt or tautomer thereof.

The Difference Between the Reference and Examined Claims
The reference claims require a compound or a salt or tautomer thereof, while the examined claims require a crystal comprising the same compound or a salt or tautomer thereof.

The Prior Art - Morissette
The Morissette reference teaches that active pharmaceutical ingredient (API) compounds are preferably used in solid crystalline forms.  See the entire reference.  For example page 276, column 2, lines 4-6 states: “Most APIs and their salts are purified and isolated by crystallization from an appropriate solvent during the final step in the synthetic process”. The reference teaches the use of routine crystallization techniques in pharmaceutical research and development to identify appropriate solid forms of compounds.  See, for example, the “Summary and outlook” section at pages 296-297.
Thus, the prior art provides good reason to obtain crystals of active pharmaceutical compounds and an expectation that, through the use of routine experimentation, one or more crystalline solid forms can be obtained and characterized for a given drug compound.

Obviousness of the Examined Claims
It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have provided for crystals comprising the compound species claimed in the 11014908 patent in order to use it as an active pharmaceutical ingredient.  A skilled artisan would have strong motivation to provide for crystals of a compound claimed for incorporation into pharmaceutical compositions and for use in pharmaceutical methods of treatment.  This is provided at least by the Morissette teachings of the importance of API crystals and common methods used to obtain them.
Therefore, an artisan practicing the reference patent method would find it obvious to obtain and use a crystal comprising (S)-6-(1-((2-amino-6-fluoroquinolin-3-yl)oxy)ethyl)-5-(1H-pyrazol-1-yl)pyridin-2(1H)-one and/or a composition comprising the crystal, optionally together with one or more additional therapeutic agents, according to the present claims.

[2] Claims 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-25 of U.S. Patent No. 11014908 in view of Morissette (Advanced Drug Delivery Reviews 2004, 56. 275–300) as applied to claims 31-33, 35-36, 38-39 and 42-43 above, and further in view of Wun (PLOS ONE 2014, 9, e101301). 

Examined claims 40-41 specify that the additional therapeutic agent required to be present in the pharmaceutical composition of dependent claims 38-39 is E selectin inhibitor.
Reference claim 23 is drawn to a pharmaceutical composition comprising the compound or a salt or tautomer thereof.
Reference claim 24 is drawn to the reference claim 23 composition further comprising one or more additional therapeutic agents.
Reference claim 25 is drawn to a method of treating sickle cell disease comprising administering the compound or a salt or tautomer thereof.

The Prior Art- Wun
Wun teaches that an E selectin inhibitor compound has pharmacological utility in the treatment of the sickle cell disease of sickle cell anemia.  See the entire reference.  A known inhibitor compound is described as being under active clinical evaluation to treat patients with sickle cell anemia and administration of the compound is taught as providing a beneficial effect.

Obviousness of the Examined Claims
It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have provided for crystals comprising the compound species claimed in the 11014908 patent in order to use it as an active pharmaceutical ingredient.  See the above grounds [1].
An artisan would additionally find it obvious to combine a crystal comprising the compound of the reference patent claims with other compounds effective to treat sickle cell disease.  
The reference patent claims a composition comprising the compound and an additional unspecified therapeutic agent.  In selecting such a therapeutic agent an artisan would look to the prior art to identify other compounds effective in the same indication.  The prior art teaches at least one E selectin inhibitor that can be used to treat sickle cell disease patients.  This is an obvious compound to select and use in the combination composition of the reference claims.  See also MPEP 2144.06 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose”.  Thus, a composition comprising the two compounds would be provided in order to deliver an improved therapeutic treatment to patients.  An artisan would expect that an improved treatment could be carried out with a composition comprising both substances and would have good reason to provide the included substances as crystals.
Thus, examined claims 40-41 are obvious over the reference claims in view of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625